{¶ 28} In this case, the analysis is proper. I concur separately because I believe Rance might no longer be good law. (It was never good law, but for a while it was the law.) The Ohio Supreme Court totally retreated from Rance in November 2004,22 and our court noted that in 2005. "We recognize that the Adams court did not mention or rely on State v.Rance in its allied-offense analysis. It appears that the Ohio Supreme Court is retreating from Rance's strict comparison-of-the-statutory-elements test to determine when kidnapping and rape are allied offenses of similar import."23 But 28 days after retreating in Adams, the supreme court seemed to again use Rance.24 So I admit to being as confused as that court evidently is. Nonetheless,Rance was always wrongly decided.
22 See State v. Adams, 103 Ohio St. 3d 508, 2004-Ohio-5845,817 N.E.2d 29.
23 State v. Willis, 1st Dist. No. C-040588, 2005-Ohio-5001, at ¶ 6.
24 State v. Cooper, 104 Ohio St. 3d 293, 2004-Ohio-6553,819 N.E.2d 657.